The opinion of the Court was drawn up by
Whitman C. J.
— We are unable tosco wherein the rulings of the Judge, who presided at the trial of this cause, or his instructions to the jury were justly exceptionable. Fraud is, almost always, a matter of inference from circumstances. Direct proof of it can seldom be expected. Concealment and disguise are often essential ingredients in it. It consists in intention, which, if nefarious, will not be avowed ; still it must be proved; and the question is, how shall it be proved. The answer is, by circumstantial evidence. A resort can be had to none other. The demeanor of the party implicated; the nature, tendency and effect of his acts, are to be carefully examined. A train of circumstances, sometimes more and sometimes less intimately connected with the fraudulent act to be *480proved, may be presented, from which inferences may be drawn as to the object and design of the accused.
Hence, to ascertain whether a person has passed counterfeit money, with an intention, to defraud, we inquire,.whether he has shortly before and afterwards passed off other similar money; and whether in any such instance he was given to understand that it was counterfeit; in this way- making it evident that he must have known its falsity, and evincing a design to commit a fraud. A similar course of procedure has repeatedly been held applicable in cases in which' goods have been obtained by false pretences. The case at bar was clearly of that character; and we do not discern that the Judge, in the trial of it, admitted proof, other than might fairly be allowed according to precedent, under the peculiar circumstances of the case.
It is objected, that the property in question had vested in the defendant as assignee for the benefit of creditors, before he could have had knowledge of any such fraud; and in argument, although it. does not appear in the case, it is urged, that the defendant was also á creditor; and therefore must be deemed to have executed the assignment as such, as well as in the character of an assignee. But if it had appeared, that the defendant was in the condition of .a creditor, as well as of an assignee; or if it had appeared that other creditors had assented to the assignment, before they were notified of the fraud here set up, it is at least questionable whether it would have been of any avail against the plaintiffs; especially as it is not presutnable that they had become such after the fraudulent sale. If the property, had been attached at the suit of ' any one of the creditors, so circumstanced, it is very clear that it could not'have been held against the claim of the plaintiffs. Buffington & al. v. Gerrish & al. 15 Mass. R. 156.
But however this may be, it not appearing that the defendant was a creditor, and no other person, in the character of a creditor having accepted of the assignment, when the defendant was fully notified of the fraud practised -upon the plaintiffs, the property could not then be regarded otherwise than virtually in the hands of Crosby, the assignor and perpetrator of the *481fraud ; and no rights could be subsequently acquired by any of his creditors, by assenting to the assignment, adverse to those of the plaintiffs. And, besides, if the defendant were a creditor, and any lien upon the property assigned wore created by his acceptance of the assignment as such, it docs not appear that the property assigned, other than that claimed by the plaintiffs, would cot have been amply sufficient for his indemnity. So that, in any just view of the case, as presented to as, we cannot come to the conclusion that the verdict ought to be set aside.

Judgment on the verdict.